         Case 4:21-cv-00450-JM Document 45-28 Filed 07/09/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                       PLAINTIFFS,
v.                                    No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                      DEFENDANTS.

                                 DECLARATION OF WALT HEYER

Pursuant to 28 U.S.C. 1746, I declare:

        1.      My name is Walt Heyer, and I have personal knowledge of the statements con-

tained in this declaration.

        2.      My grandmother dressed me as a girl when I was 4, 5, and 6 years old. I was far

too young to comprehend the long-term consequences of being encouraged to cross-dress at such

a young age, much less fight back. In my child’s mind, it felt good to be the center of her atten-

tion. The desire to not only cross-dress but to actually become a female took root and grew

stronger every day.

        3.      Although this desire never went away, in high school I did typical boy activities.

I was on the football team and in the car club. I dated girls. Throughout this time, however, I

continued cross-dressing in secret.

        4.      Eventually I got engaged and told my future wife about my cross-dressing and my

early childhood. She was undaunted by the idea, and we got married. We would go on to have

two children.

        5.      By the time I was in my thirties in the 1970s I started to hear about individuals

who were changing genders. They said they had a strong desire, just like I did, and there was a



                                                                                         28
        Case 4:21-cv-00450-JM Document 45-28 Filed 07/09/21 Page 2 of 5




name for it: gender identity disorder (what is now called gender dysphoria). At the cross-dress-

ing bars in San Francisco that I frequented, people were talking about a doctor who would ad-

minister cross-gender hormones.

       6.      I still wanted to become a girl, so decided that I needed to find out if I had gender

identity disorder. I scheduled an appointment with a leading expert, Dr. Paul Walker, PhD, the

distinguished chairperson and one of the original authors of the Harry Benjamin International

Standards of Care, the same standards published today in revised version by the successor organ-

ization, World Professional Association for Transgender Health (WPATH). Dr. Walker diag-

nosed me with Gender Identity Disorder and provided an approval letter that said I was someone

who would benefit from hormone therapy and gender-reassignment surgery. I started hormone

therapy at the direction of Dr. Walker. I waited more than two years then returned to see Dr.

Walker again to see if he had changed his diagnosis of me. Dr. Walker was steadfast in his diag-

nosis and the need for me to be treated with hormones and gender-reassignment surgery. He pre-

pared an updated letter, again approving me for male-to-female surgery.

       7.      I looked forward to finally having resolution to my life-long desire to be female

and I scheduled the surgery. I went ahead with the gender-reassignment surgery in the hands of

the world-renowned Dr. Stanley Biber, who over his lifetime performed over 4,000 gender-reas-

signment surgeries. Reassignment surgery for male to female consists of removing the testicles

while retaining the penis, but surgically inverting the penis into a pouch. Legally I became Laura

Jensen, female. As a result of my transition, my wife filed for divorce.

       8.      I lived nearly 8 years as a female in San Francisco. There were happy times at

first, but as the years passed my gender dysphoria re-emerged. I became concerned and de-

pressed because the male-to-female reassignment surgery was a huge life change and my gender




                                                 2
         Case 4:21-cv-00450-JM Document 45-28 Filed 07/09/21 Page 3 of 5




dysphoria symptoms had returned. I was switching between Laura and Walt every few days. I

was even more confused than I had been before my change to Laura. I consulted a psychologist

who told me to “give it time.” Eight years seemed like enough time to me. But the counselor, a

specialist in gender dysphoria, told me adapting to Laura would take time, even years.

       9.      During this time, I began studying psychology at the University of Santa Cruz. I

wanted to better understand addictive behaviors and wanted to learn how I could help other peo-

ple who were struggling from difficult childhoods. A new awareness came while I was em-

ployed in a psychiatric unit. A staff psychiatrist pulled me aside to ask me questions about my

childhood. After a few days of talking with me, he suggested I might have a previously undiag-

nosed and untreated disorder. At his suggestion I spent time with a psychologist who could as-

sess whether or not I had a co-existing disorder, and if so, what it was.

       10.     I was diagnosed with a dissociative disorder. With the knowledge I had been suf-

fering all my life from a co-existing disorder in addition to gender dysphoria, I went headlong

into psychotherapy. There I learned that engaging in cross-dressing at a young age for a two-

year period most likely was a contributing factor of my dissociative disorder. According to the

additional diagnosis of dissociative disorder, I needed to reintegrate my fragmented identities,

including my identity as Laura, into the surgically mutilated male body of Walt. The stunning

moment for me came when a psychologist told me that the treatment I had undergone for gender

dysphoria—hormone therapy and gender-reassignment surgery—would make re-integration of

the identities extremely difficult because I had a body that was fashioned to look like Laura.




                                                 3
         Case 4:21-cv-00450-JM Document 45-28 Filed 07/09/21 Page 4 of 5




       11.     Because Dr. Walker only focused his attention and diagnosis on gender dysphoria

(a correct diagnosis), he failed to take the next step—exploring the existence of co-existing dis-

orders that might also be causing my gender distress. It was clear my co-existing psychological

disorder should have been treated prior to any hormones or gender surgery.

       12.     Hope of living a happy life was fading away. I attempted suicide because I was

so distressed. My gender-transition surgery did not resolve the problems that started in my early

childhood.

       13.     It took a long time and restoration was extremely difficult. I was in counseling

for years, sometimes meeting every day, but I was finally able to put my gender dysphoria to rest

through psychotherapy to effectively treat the co-existing dissociative disorder. When the disso-

ciative disorder and the childhood pain that had led to it were treated, the feelings of wanting to

be a girl went away. It was only after treating the dissociative disorder that I achieved the seren-

ity and happiness I had always wanted.

       14.     The feelings of discomfort with my male gender went away, but I am left with a

body permanently mutilated and functionally altered. For example, because the surgery removed

body parts that manufacture testosterone, my hormone levels have been difficult to regulate so

that my body functions well. Also, the feminizing cosmetic surgeries on my face cause people to

mistake me for a woman.

       15.     Detransitioning was a process—continuing with therapy to cope with the emo-

tions, getting my legal identity documents (such as birth certificate, driver’s license, passport, so-

cial security card) changed back to male, and adopting a masculine-appearing hair style and

wardrobe.




                                                  4
      Case 4:21-cv-00450-JM Document 45-28 Filed 07/09/21 Page 5 of 5




        16.     I have come into contact with other people who like me detransitioned after going

through gender-transition procedures. This includes people who began to undergo these proce-

<lures in their teens and chose to detransition in their twenties. Despite this, they had already

made irreversible changes to their bodies, including losing their ability to have children.

        17.    Thankfully, the gender-transition procedures I underwent did not define my entire

life. By the age of 55, I finally felt whole again living as a man. I've been married now for 24

years. I'm at peace with my body and my biological sex and I enjoy helping other people find

the same serenity and wholeness that I have found beyond the transgender life.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July     0- , 2021.                            ~
                                                   Walt~




                                               5
